PER CURIAM.
This is an appeal by defendant, Palm Beach Kennel Club Corp., from a final *324judgment on a jury verdict for plaintiffs, Alice Russell and Charles A. Russell, for damages in a slip and fall by plaintiff, Alice Russell, while on the premises of the defendant.
The court has carefully considered the \ record on appeal, the briefs and oral argument of counsel for the respective parties. From such consideration no reversible error is found.
Affirmed.
ANDREWS, Acting C. J., CROSS, J., and MINNET, JAMES F., Associate Judge, concur.